TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2015



                                      NO. 03-13-00014-CV


                                 Robert Samaniego, Appellant

                                                v.

      The Office of the Attorney General of Texas and Janie L. Hernandez, Appellees




         APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on November 27, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings consistent with the Court’s opinion. Because

appellee is indigent and unable to pay costs, no adjudication of costs is made.